Fletcher, J.
This is an action of assumpsit to recover for supplies furnished by the town of Fitchburg for the support of Lemuel Sanders and bis family, as paupers, having their legal settlement in the town of Winchendon,
The plaintiffs alleged that Sanders and his family had acquired a settlement in Winchendon under the twelfth mode .specified in the Rev. Sts. c. 45, § 1, by a residence of ten years in succession and the payment of taxes for five years during that time in Winchendon.
After the evidence for the plaintiffs was put in, the judge ruled that it would not warrant the jury in finding a verdict for the plaintiffs. Whereupon a verdict was taken for the defendants. To this ruling the plaintiffs except. If, therefore, there was evidence which would have warranted the jury in finding a verdict for the plaintiffs, the ruling of the court below was erroneous, and a new trial must be granted.
The question of settlement is one, which, for the most part, must be determined by the facts and circumstances of each particular case ; though there are some general principles of law applicable to the subject, which may be applied by the court to the facts of particular cases as found by the jury. In the present case, the question, whether or not the *194paupers had a settlement in Winchendon, depended upon the fact of Lemuel Sanders’s actual residence in that town, and the intention with which he resided there, the situation of his family, his employment and other circumstances, which were peculiarly within the province of the jury.
There was evidence that he was at work in Winchendon from June, 1831, to October, 1843, being a period of more than ten years; that he was assessed and paid taxes five years of those ten; and, further, that he had left his former home not intending to return to it again. These are the leading and material facts, which may or may not malee out a settlement in Winchendon, according to the intention of the pauper, and the particular circumstances in which he was placed. There was also evidence tending to show that Lemuel Sanders went to Winchendon with the intention of fixing his residence and having his settlement there, and to remove his family there as soon as practicable. The intention, which formed a most essential element in the case, was a matter to be inquired of and settled exclusively by the jury. What was the intention of the pauper was a most material fact, and not a question of law, and could only be settled by the jury, and not by the court.
The other facts in the case were such as would well warrant the jury in finding that the pauper was settled in Winchendon, if satisfied that he went to that town and resided there with the intention of making that his home and place of residence for an indefinite period, and without any intention to return to his former place of residence, or to make any other place his home.
The case, therefore, being one which was peculiarly and eminently for the jury, the ruling of the judge was erroneous, and the verdict must be set aside and a new trial granted.